


Exhibit 10.5

 

Amended and Restated effective January 1, 2008

 

ABBOTT LABORATORIES NON-EMPLOYEE DIRECTORS’ FEE PLAN

 

SECTION 1.

PURPOSE

 

ABBOTT LABORATORIES NON-EMPLOYEE DIRECTORS’ FEE PLAN - referred to below as the
“Plan” - has been established by ABBOTT LABORATORIES - referred to below as the
“Company” - to attract and retain as members of its Board of Directors persons
who are not full-time employees of the Company or any of its subsidiaries but
whose business experience and judgment are a valuable asset to the Company and
its subsidiaries.

 

SECTION 2.
DIRECTORS COVERED

 

As used in the Plan, the term “Director” means any person who is elected to the
Board of Directors of the Company in April, 1962 or at any time thereafter, and
is not a full-time employee of the Company or any of its subsidiaries.

 

SECTION 3.
 FEES PAYABLE TO DIRECTORS

 

3.1           Each Director shall be entitled to a deferred monthly fee of Eight
Thousand Dollars ($8,000.00) for each calendar month or portion thereof
(excluding the month in which he is first elected a Director) that he holds such
office with the Company.

 

3.2           A Director who serves as Chairman of the Executive Committee of
the Board of Directors shall be entitled to a deferred monthly fee of One
Thousand Six Hundred Dollars ($1,600.00) for each calendar month or portion
thereof (excluding the month in which he is first elected to such position) that
he holds such position.

 

3.3           Audit Committee Fees

 

(a)                                  A Director who serves as Chairman of the
Audit Committee of the Board of Directors shall be entitled to a deferred
monthly fee of One Thousand Five Hundred Dollars ($1,500.00) for each calendar
month or portion thereof (excluding the month in which he is first elected to
such position) that he holds such position.

 

(b)                                 Each Director who serves on the Audit
Committee of the Board of Directors (other than the Chairman of the Audit
Committee) shall be entitled to a deferred monthly fee of Five Hundred Dollars
($500.00) for each calendar month or portion thereof (excluding the month in
which he is first elected to such position) that he holds such position.

 

--------------------------------------------------------------------------------


 

3.4           A Director who serves as Chairman of the Compensation Committee of
the Board of Directors shall be entitled to a deferred monthly fee of One
Thousand Dollars ($1,000.00) for each calendar month or portion thereof
(excluding the month in which he is first elected to such position) that he
holds such position.

 

3.5           A Director who serves as Chairman of the Nominations Committee of
the Board of Directors shall be entitled to a deferred monthly fee of One
Thousand Dollars ($1,000.00) for each calendar month or portion thereof
(excluding the month in which he is first elected to such position) that he
holds such position.

 

3.6           A Director who serves as Chairman of any other Committee created
by this Board of Directors shall be entitled to a deferred monthly fee of One
Thousand Dollars ($1,000.00) for each calendar month or portion thereof
(excluding the month in which he is first elected to such position) that he
holds such position.

 

3.7           A Director’s Deferred Fee Account shall be credited with interest
annually. During the calendar years 1968 and prior, the rate of interest
credited to deferred fees shall be four (4) percent per annum. During the
calendar years 1969 through 1992, the rate of interest credited to deferred fees
shall be the average of the prime rates being charged by the two largest
commercial banks in the City of Chicago as of the end of the month coincident
with or last preceding the date upon which said interest is so credited. During
the calendar years 1993 through 2007, the rate of interest credited to deferred
fees shall be equal to: (a) the average of the prime rates being charged by the
two largest commercial banks in the City of Chicago as of the end of the month
coincident with or last preceding the date upon which said interest is so
credited; plus (b) two hundred twenty-five (225) basis points.  For the calendar
year 2008 and subsequent years, the rate of interest credited to deferred fees
shall be equal to: (a) the average of the “prime rate” of interest published by
The Wall Street Journal (Mid-West Edition) or comparable successor quotation
service on the first business day of January and the last business day of each
month of the fiscal year; plus (b) two hundred twenty-five (225) basis points. 
For purposes of this provision, the term “deferred fees” shall include “deferred
monthly fees,” and “deferred meeting fees,” and shall also include any such
interest credited thereon.

 

3.8           For purposes of Sections 3.1, 3.2, 3.3, 3.4, 3.5 and 3.6, the
automatic deferral of the fees specified therein shall be subject to a
Director’s election to receive such fees currently pursuant to Section 4.1 or
Section 9.1 of the Plan.

 

SECTION 4.
PAYMENT OF DIRECTORS’ FEES

 

4.1           Any Director may, by written notice filed with the Secretary of
the Company no later than December 31 in a calendar year, elect to receive
current payment of all or any portion of the monthly and meeting fees earned by
him in calendar years subsequent to the calendar year in which he files such
notice, in which case such fees shall not be deferred but shall be paid
quarterly as earned and no interest shall be credited thereon.  Such election
shall be irrevocable as of December 31 of the year prior to the year in which
the fees will be earned.  Notwithstanding the timing requirements described
above, an individual who is newly elected as a Director may make the election
described above by filing it with the Secretary of the Company

 

2

--------------------------------------------------------------------------------


 

within the thirty (30) day period immediately following the date he or she first
becomes a Director eligible to participate in the Plan (and all plans that would
be aggregated with the Plan pursuant to Treasury Regulation §1.409A-1(c)(2)(i)),
provided, that the compensation subject to such election relates solely to
services performed after the date of such election and provided further, that
such election shall become irrevocable on the thirtieth day following the date
he or she first becomes a Director eligible to participate in the Plan.  In no
event shall the fees subject to an election under this Section 4.1 be paid later
than the last day of the “applicable 2 ½ month period”, as such term is defined
in Treasury Regulation § 1.409A-1(b)(4)(i)(A).  Any Director who has previously
provided notice pursuant to this Section 4.1 may, by written notice filed with
the Secretary of the Company no later than December 31 in a calendar year, elect
to defer payment of all or a portion of the monthly and meeting fees earned by
him in calendar years subsequent to the year in which he files such notice, in
which case such fees shall be paid to him in accordance with Section 4.2 below.

 

4.2           A Director’s deferred fees earned pursuant to the Plan shall
commence to be paid on the first day of the calendar month next following the
earlier of his death or his attainment of age sixty-five (65) if he is not then
serving as a Director, or the termination of his service as a Director if he
serves as a Director after the attainment of age sixty-five (65).

 

4.3           A Director’s deferred fees that have commenced to be payable
pursuant to Section 4.2 shall be payable in annual installments in the order in
which they shall have been deferred (i.e. the deferred fees and earnings thereon
for the earliest year of service as a Director will be paid on the date provided
for in Section 4.2, the deferred fees for the next earliest year of service as a
Director will be paid on the anniversary of the payment of the first
installment, etc.).

 

4.4           A Director’s deferred fees shall continue to be paid until all
deferred fees which he is entitled to receive under the Plan shall have been
paid to him (or, in case of his death, to his beneficiary).

 

4.5           If a Director incurs a termination of service as a Director within
two (2) years following the occurrence of a Change in Control (as defined
below), the aggregate unpaid balance of such Director’s deferred fees plus all
unpaid interest credited thereon, shall be paid to such Director in a lump sum
within thirty (30) days following the date of such termination of service;
provided, however, that if such Change in Control does not constitute a “change
in control event” (as defined in Treasury Regulation § 1.409A-3(i)(5)), then the
aggregate unpaid balance of such Director’s deferred fees shall be paid in
accordance with Sections 4.2 and 4.3.

 

Notwithstanding any other provision of the Plan, if a Director has made the
alternative election set forth in Section 9.1, and if such Director incurs a
termination of service as a Director within five (5) years following the
occurrence of a Change in Control, the aggregate unpaid balance of such
Director’s fees deposited to the Director’s Grantor Trust (as defined below)
plus all unpaid interest credited thereon, shall be paid to such Director from
the Director’s Grantor Trust in a lump sum within thirty (30) days following the
date of such termination of service.

 

4.6           A “Change in Control” shall be deemed to have occurred on the
earliest of the following dates:

 

3

--------------------------------------------------------------------------------


 

(i)                                     the date any Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates) representing 20% or more
of the combined voting power of the Company’s then outstanding securities,
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in clause (a) of paragraph (iii) below; or

 

(ii)                                  the date the following individuals cease
for any reason to constitute a majority of the number of directors then serving:
individuals who, on the date hereof, constitute the Board of Directors and any
new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board of Directors or nomination
for election by the Company’s shareholders was approved or recommended by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors on the date hereof or whose appointment, election or nomination
for election was previously so approved or recommended; or

 

(iii)                               the date on which there is consummated a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company with any other corporation or other entity, other than (a) a merger
or consolidation (I) immediately following which the individuals who comprise
the Board of Directors immediately prior thereto constitute at least a majority
of the Board of Directors of the Company, the entity surviving such merger or
consolidation or, if the Company or the entity surviving such merger or
consolidation is then a subsidiary, the ultimate parent thereof and (II) which
results in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any subsidiary of the Company, at least 50% of the combined voting power of
the securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (b) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the

 

4

--------------------------------------------------------------------------------


 

Company or its Affiliates) representing 20% or more of the combined voting power
of the Company’s then outstanding securities; or

 

(iv)                              the date the shareholders of the Company
approve a plan of complete liquidation or dissolution of the Company or there is
consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 50% of the combined voting power of the voting securities of which are
owned by shareholders of the Company, in combination with the ownership of any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any subsidiary of the Company, in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

For purposes of this Plan: “Affiliate” shall have the meaning set forth in
Rule 12b-2 promulgated under Section 12 of the Exchange Act; “Beneficial Owner”
shall have the meaning set forth in Rule 13d-3 under the Exchange Act; “Exchange
Act” shall mean the Securities Exchange Act of 1934, as amended from time to
time; and “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

4.7           A “Potential Change in Control” shall exist during any period in
which the circumstances described in paragraphs (i), (ii), (iii) or (iv), below,
exist (provided, however, that a Potential Change in Control shall cease to
exist not later than the occurrence of a Change in Control):

 

5

--------------------------------------------------------------------------------


 

(i)                                     The Company enters into an agreement,
the consummation of which would result in the occurrence of a Change in Control,
provided that a Potential Change in Control described in this paragraph
(i) shall cease to exist upon the expiration or other termination of all such
agreements.

 

(ii)                                  Any Person (without regard to the
exclusions set forth in subsections (i) through (iv) of such definition)
publicly announces an intention to take or to consider taking actions the
consummation of which would constitute a Change in Control; provided that a
Potential Change in Control described in this paragraph (ii) shall cease to
exist upon the withdrawal of such intention, or upon a determination by the
Board of Directors that there is no reasonable chance that such actions would be
consummated.

 

(iii)                               Any Person becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 10% or more of
either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities (not
including any securities beneficially owned by such Person which are or were
acquired directly from the Company or its Affiliates).

 

(iv)                              The Board of Directors adopts a resolution to
the effect that, for purposes of this Agreement, a Potential Change in Control
exists; provided that a Potential Change in Control described in this paragraph
(iv) shall cease to exist upon a determination by the Board of Directors that
the reasons that gave rise to the resolution providing for the existence of a
Potential Change in Control have expired or no longer exist.

 

4.8           The provisions of Sections 4.5, 4.6, 4.7 and this Section 4.8 may
not be amended or deleted, nor superseded by any other provision of this Plan,
(i) during the pendency of a Potential Change in Control and (ii) during the
period beginning on the date of a Change in Control and ending on the date five
(5) years following such Change in Control.

 

SECTION 5.
DIRECTORS’ RETIREMENT BENEFIT

 

5.1           Effective April 30, 1998, each of the persons serving as a
Director on December 12, 1997 shall be credited with a retirement benefit of
$4,167 a month for 120 months of continuous service and no additional retirement
benefits shall accrue under the Plan. Each of the persons serving as a Director
on December 12, 1997 may elect: (a) to have his or her retirement benefit under
the Plan treated as provided in Section 5.2 of the Plan; or (b) to have the
present value of that retirement benefit credited to an unfunded phantom stock
account and converted into phantom stock units based on the closing price of the
Company’s common stock on April 30, 1998, with those phantom stock units then
being credited with the same cash and stock dividends,

 

6

--------------------------------------------------------------------------------


 

stock splits and other distributions and adjustments as are paid on the
Company’s common stock. The phantom stock units shall be payable to the Director
in annual payments commencing on the first day of the calendar month next
following the earlier of the Director’s death or termination of service as a
Director, in an amount determined by the closing price of the Company’s common
stock on the first business day preceding the payment date. Unless the
retirement benefit is terminated, the annual benefit shall continue to be paid
on the anniversary of the day on which the first such retirement benefit payment
was made, until the benefit has been paid for ten years, or until the death of
the Director or surviving spouse, if earlier. If a Director should die with such
benefit still in effect, prior to receipt of all payments due hereunder, the
annual benefit shall continue to be paid to the surviving spouse of such
Director until all payments due hereunder have been made or until the death of
the surviving spouse, if earlier.

 

5.2           Any person serving as a Director on December 12, 1997 who elects
to have his or her retirement benefit paid pursuant to this Section 5.2 shall
receive a monthly benefit equal to $4,167. Payment of the monthly benefit shall
commence on the first day of the calendar month next following the earlier of
the Director’s death or termination of service as a Director. Unless the
retirement benefit is terminated, the monthly benefit shall continue to be paid
on the first day of each calendar month thereafter, until the benefit has been
paid for one hundred and twenty (120) months, or until the death of the Director
or surviving spouse, if earlier. If a Director should die with such benefit
still in effect, prior to receipt of all payments due hereunder, the monthly
benefit shall continue to the surviving spouse of such Director until all
payments due hereunder have been made or until the death of the surviving
spouse, if earlier.

 

5.3           Directors who retired on or before December 12, 1997 will receive
the form and amount of retirement benefit payable under the terms of the Plan in
effect at the time of their retirement.

 

5.4           Each Director who is granted a retirement benefit hereunder shall
make him or herself available for such consultation with the Board of Directors
or any committee or member thereof, as may be reasonably requested from time to
time by the Chairman of the Board of Directors, following such Director’s
termination of service as a Director. The Company shall reimburse each such
Director for all reasonable travel, lodging and subsistence expenses incurred by
the Director at the request of the Company in rendering such consultation. The
Company may terminate the retirement benefit if the Director should fail to
render such consultation, unless prevented by disability or other reason beyond
the Director’s control.

 

5.5           It is recognized that during a Director’s period of service as a
Director and as a consultant hereunder, a Director will acquire knowledge of the
affairs of the Company and its subsidiaries, the disclosure of which would be
contrary to the best interests of the Company. Accordingly, the Company may
terminate the retirement benefit if, without the express consent of the Company,
the Director accepts election to the Board of Directors of, acquires a
partnership or proprietary interest in, or renders services as an employee or
consultant to, any business entity which is engaged in substantial competition
with the Company or any of its subsidiaries.

 

5.6           An individual will be considered a Director’s “surviving spouse”
for purposes of Section 5 only if the Director and such individual were married
in a religious or civil ceremony

 

7

--------------------------------------------------------------------------------


 

recognized under the laws of the state where the marriage was contracted and the
marriage remained legally effective at the date of the Director’s death.

 

SECTION 6.
CONVERSION TO COMMON STOCK UNITS

 

6.1           Any Director who is then serving as a director may, by written
notice filed with the Secretary of the Company, irrevocably elect to have all or
any portion of deferred fees previously earned but not yet paid, transferred
from the Director’s Deferred Fee Account to a Stock Account established under
this Section 6. Any election as to a portion of such fees shall be expressed as
a percentage and the same percentage shall be applied to all such fees
regardless of the calendar year in which earned or to all deferred fees earned
in designated calendar years, as specified by the Director. A Director may make
no more than one notional investment election under this Section 6.l in any
calendar year. All such elections may apply only to deferred fees for which an
election has not previously been made and shall be irrevocable.

 

6.2           Any Director may, by written notice filed with the Secretary of
the Company, elect to have all or any portion of deferred fees earned subsequent
to the date such notice is filed credited to a Stock Account established under
this Section 6. Fees covered by such election shall be credited to such account
at the end of each calendar quarter in, or for which, such fees are earned. Such
election may be revoked or modified by such Director, by written notice filed
with the Secretary of the Company, as to deferred fees to be earned in calendar
years subsequent to the calendar year such notice is filed, but shall be
irrevocable as to deferred fees earned prior to such year.

 

6.3           Deferred fees credited to a Stock Account under Section 6.1 shall
be converted to Common Stock Units by dividing the deferred fees so credited by
the closing price of common shares of the Company on the date the notice of
election under Section 6 is received by the Company (or the next business day,
if there are no sales on such date) as reported on the New York Stock Exchange
Composite Reporting System. Deferred fees credited to a Stock Account under
Section 6.2 shall be converted to Common Stock Units by dividing the deferred
fees so credited by the closing price of common shares of the Company as of the
last business day of the calendar quarter for which the credit is made, as
reported on the New York Stock Exchange Composite Reporting System.

 

6.4           Each Common Stock Unit shall be credited with (or adjusted for)
the same cash and stock dividends, stock splits and other distributions and
adjustments as are received by or applicable to one common share of the Company.
All cash dividends and other cash distributions credited to Common Stock Units
shall be converted to additional Common Stock Units by dividing each such
dividend or distribution by the closing price of common shares of the Company on
the payment date for such dividend or distribution, as reported by the New York
Stock Exchange Composite Reporting System.

 

6.5           The value of the Common Stock Units credited each Director shall
be paid the Director in cash on the dates specified in Section 4.3 (or, if
applicable, Section 4.5). The amount of each payment shall be determined by
multiplying the Common Stock Units payable on each date specified in Section 4.3
(or, if applicable, Section 4.5) by the closing price of common

 

8

--------------------------------------------------------------------------------


 

shares of the Company on the day prior to the payment date (or the next
preceding business day if there are no sales on such date), as reported by the
New York Stock Exchange Composite Reporting System.

 

SECTION 7.
MISCELLANEOUS

 

7.1           Each Director or former Director entitled to payment of deferred
fees hereunder, from time to time may name any person or persons (who may be
named contingently or successively) to whom any deferred Director’s fees earned
by him and payable to him are to be paid in case of his death before he receives
any or all of such deferred Director’s fees.  Each designation will revoke all
prior designations by the same Director or former Director, shall be in form
prescribed by the Company, and will be effective only when filed by the Director
or former Director in writing with the Secretary of the Company during his
lifetime. If a deceased Director or former Director shall have failed to name a
beneficiary in the manner provided above, or if the beneficiary named by a
deceased Director or former Director dies before him or before payment of all
the Director’s or former Director’s deferred Directors’ fees, the Company, in
its discretion, may direct payment of the remaining installments required by
Section 4.3 to either:

 

(a)                                  any one or more or all of the next of kin
(including the surviving spouse) of the Director or former Director, and in such
proportions as the Company determines; or

 

(b)                                 the legal representative or representatives
of the estate of the last to die of the Director or former Director and his last
surviving beneficiary.

 

The person or persons to whom any deceased Director’s or former Director’s
deferred Directors’ fees are payable under this Section will be referred to as
his “beneficiary.”

 

7.2           Establishment of the Plan and coverage thereunder of any person
shall not be construed to confer any right on the part of such person to be
nominated for reelection to the Board of Directors of the Company, or to be
reelected to the Board of Directors.

 

7.3           Payment of deferred Directors’ fees will be made only to the
person entitled thereto in accordance with the terms of the Plan, and deferred
Directors’ fees are not in any way subject to the debts or other obligations of
persons entitled thereto, and may not be voluntarily or involuntarily sold,
transferred or assigned. When a person entitled to a payment under the Plan is
under legal disability or, in the Company’s opinion, is in any way incapacitated
so as to be unable to manage his financial affairs, the Company may direct that
payment be made to such person’s legal representative, or to a relative or
friend of such person for his benefit. Any payment made in accordance with the
preceding sentence shall be in complete discharge of the Company’s obligation to
make such payment under the Plan.

 

7.4           Any action required or permitted to be taken by the Company under
the terms of the Plan shall be by affirmative vote of a majority of the members
of the Board of Directors then in office.

 

9

--------------------------------------------------------------------------------


 

7.5           Notwithstanding anything in the Plan to the contrary, any amounts
under the Plan that were earned and vested before January 1, 2005 (as determined
in accordance with Code Section 409A) with respect to a Director who retired
before January 1, 2005 (“Grandfathered Amounts”) shall be subject to the terms
and conditions of the Plan as administered and as in effect on December 31,
2004.  Amendments made to the Plan pursuant to this amendment and restatement or
otherwise shall not affect the Grandfathered Amounts unless expressly provided
for in the amendment.  The terms and conditions applicable to the Grandfathered
Amounts are set forth in Exhibit A attached hereto.

 

7.6           To the extent applicable, it is intended that the Plan comply with
the provisions of Section 409A of the Code.  The Plan will be administered and
interpreted in a manner consistent with this intent, and any provision that
would cause the Plan to fail to satisfy Section 409A of the Code will have no
force and effect until amended to comply therewith (which amendment may be
retroactive to the extent permitted by Section 409A of the Code). 
Notwithstanding anything contained herein to the contrary, for all purposes of
this Plan, a Director shall not be deemed to have had a termination of service
as a Director until the Director has incurred a separation from service as
defined in Treasury Regulation §1.409A-1(h) and, to the extent required to avoid
accelerated taxation and/or tax penalties under Code Section 409A and applicable
guidance issued thereunder, payment of the amounts payable under the Plan that
would otherwise be payable during the six-month period after the date of
termination shall instead be paid on the first business day after the expiration
of such six-month period, plus interest thereon, at a rate equal to the rate
specified in Section 9-8 (to the extent that such interest is not already
provided to the participant under subsection 9.10), from the respective dates on
which such amounts would otherwise have been paid until the actual date of
payment.  In addition, for purposes of the Plan, each amount to be paid and each
installment payment shall be construed as a separate identified payment for
purposes of Section 409A of the Code.

 

SECTION 8.
AMENDMENT AND DISCONTINUANCE

 

While the Company expects to continue the Plan, it must necessarily reserve, and
does hereby reserve, the right to amend or discontinue the Plan at any time;
provided, however, that any amendment or discontinuance of the Plan shall be
prospective in operation only, and shall not affect the payment of any deferred
Directors’ fees theretofore earned by any Director, or the conditions under
which any such fees are to be paid or forfeited under the Plan. Any
discontinuance of the Plan by the Company shall comply with the requirements of
Section 409A of the Code.

 

SECTION 9.
ALTERNATE PAYMENT OF FEES

 

9.1           By written notice filed with the Secretary of the Company prior to
each calendar year beginning after December 31, 1988, a Director may elect to
receive all or a portion of his fees earned in the following calendar year in
accordance with the provisions of Section 9.  An election under this Section 9.1
shall become irrevocable as of December 31 of the calendar year prior to the
year in which such monthly and meeting fees will be earned (or, in the case of a
new Director, on the 30th day following the Director’s first participation in
the Plan and all plans that

 

10

--------------------------------------------------------------------------------


 

would be aggregated with the Plan pursuant to Treasury Regulation
§1.409A-1(c)(2)(i), provided, that the compensation subject to such election
relates solely to services performed after the date of such election).

 

9.2           If payment of a Director’s fees is made pursuant to Section 9.1,
such fees shall not be deferred and a portion of such fees shall be paid
currently in cash for the Director directly to a “Grantor Trust” established by
the Director, provided such trust is in a form which the Company determines to
be substantially similar to the trust attached to this plan as Exhibit B; and
the balance of the fees shall be paid currently in cash directly to the
Director, provided that the payment made directly to the Director shall equal
the aggregate federal, state and local individual income taxes attributable to
the fees paid pursuant to this Section 9.2 (determined in accordance with
Section 9.14).  In no event shall such fees be paid to the Grantor Trust or
directly to the Director later than the last day of the “applicable 2 ½ month
period”, as such term is defined in Treasury Regulation § 1.409A-1(b)(4)(i)(A).

 

9.3           The Company will establish and maintain four separate accounts in
the name of each Director who has made an election under Section 9.1 as follows:
a “Pre-Tax Fee Account”, an “After-Tax Fee Account”, a “Pre-Tax Stock Account”
and an “After-Tax Stock Account” (collectively, the “Accounts”).

 

(a)                                  The Pre-Tax Fee Account shall reflect any
fees paid in cash to a Director (including amounts deposited to a Director’s
Grantor Trust) pursuant to Section 9.2, and interest to be credited to a
Director pursuant to Section 9.8.  The After-Tax Fee Account shall also reflect
such amounts but shall be maintained on an after-tax basis.

 

(b)                                 The Pre-Tax Stock Account shall reflect the
total amount of fees converted to Common Stock Units pursuant to Section 6 and
any adjustments made pursuant to that Section and Section 9.9. The After-Tax
Stock Account shall also reflect such amounts but shall be maintained on an
after-tax basis.

 

(c)                                  The Accounts established pursuant to this
Section 9.3 are for the convenience of the administration of the Plan and no
trust relationship with respect to such Accounts is intended or should be
implied.

 

9.4   As of the end of each calendar year, the Company shall adjust each
Director’s Pre-Tax Fee Account as follows:

 

(a)   FIRST, charge, in any year in which the Director is entitled to receive a
distribution from his or her Grantor Trust, an amount equal to the distribution
from the fee account maintained thereunder that would have been made to the
Director if the aggregate amounts paid according to Section 9.2 had instead been
deferred under Section 3;

 

(b)   NEXT, credit an amount equal to any fees for that year, not converted to
Common Stock Units, that are paid to the Director (including the amount
deposited in the participant’s Grantor Trust) according to Section 9.2; and

 

11

--------------------------------------------------------------------------------

 

(c)   FINALLY, credit an amount equal to the Interest earned for that year
according to Section 9.8.

 

9.5           As of the end of each calendar year, the Company shall adjust each
Director’s After-Tax Fee Account as follows:

 

(a)                               FIRST, charge, in any year in which the
Director is in receipt of a benefit distribution from his or her Grantor Trust,
an amount equal to the product of (i) the distribution that would have been made
to the Director if the aggregate amounts paid according to Section 9.2 had
instead been deferred under Section 3, multiplied by (ii) a fraction, the
numerator of which is the balance in the Director’s After-Tax Fee Account as of
the end of the prior fiscal year and the denominator of which is the balance of
the Director’s Pre-Tax Fee Account as of that same date;

 

(b)                                 NEXT, credit an amount equal to the fees not
converted to Common Stock Units that are paid that year to the Director directly
to the Director’s Grantor Trust according to Section 9.2; and

 

(c)                                  FINALLY, credit an amount equal to the
After-Tax Interest earned for that year according to Section 9.8

 

9.6   As of the end of each calendar year, the Company shall adjust each
Director’s Pre-Tax Stock Account as follows:

 

(a)   FIRST, charge, in any year in which the Director is entitled to receive a
distribution from his or her Grantor Trust, an amount equal to the distribution
that would have been made to the Director if the aggregate amount of fees paid
according to Section 9.2 had instead been deferred under Section 3 and the
adjustments had been made under Section 6;

 

(b)   NEXT, credit an amount equal to any fees for that year that are converted
to Common Stock Units and paid to the Director (including the amount deposited
in the Director’s Grantor Trust to the stock account maintained thereunder)
according to Section 9.2; and

 

(c)                                  FINALLY, credit an amount equal to the Book
Value Adjustments to be made for that year according to Section 9.9.

 

9.7           As of the end of each calendar year, the Company shall adjust each
Director’s After-Tax Stock Account as follows:

 

(a)           FIRST, charge, in any year in which the Director is entitled to
receive a distribution from his or her Grantor Trust, an amount equal to the
product of (i) the distribution that would have been made to the Director if the
aggregate amounts paid according to Section 9.2 had instead been deferred under
Section 3 and the adjustments had been made under Section 6, multiplied by
(ii) a fraction, the numerator of which is the balance in the Director’s
After-Tax Stock Account as of the end of the prior fiscal year

 

12

--------------------------------------------------------------------------------


 

and the denominator of which is the balance of the Director’s Pre-Tax Stock
Account as of that same date;

 

(b)           NEXT, credit an amount equal to the fees converted to Common Stock
Units that are paid that year to the Director directly to the Director’s Grantor
Trust and allocated to the stock account maintained thereunder according to
Section 9.2; and

 

(c)           FINALLY, credit an amount equal to the Book Value Adjustments to
be made for that year according to Section 9.9.

 

9.8

 

(a)           As of the end of each calendar year, a Director’s Pre-Tax Fee
Account shall be credited with interest (“Interest”) at the following rate:

 

(i)            the average of the “prime rate” of interest published by the Wall
Street Journal (Mid-West Edition) or comparable successor quotation service on
the first business day of January and the last business day of each month of the
fiscal year;

 

(ii)           plus two hundred twenty-five (225) basis points.

 

(b)           As of the end of each calendar year, a Director’s After-Tax Fee
Account shall be credited with the amount of Interest set forth above,
multiplied by the aggregate of the federal, state and local individual income
tax rates determined in accordance with subsection 9.14 (the “After-Tax
Interest”).

 

9.9           As of the end of each calendar year, a Director’s Pre-Tax Stock
Account and After-Tax Stock Account shall be adjusted as provided in
Section 6.4, to the extent applicable, and shall also be adjusted to reflect the
increase or decrease in the fair market value of the Company’s common stock
determined in accordance with Section 6.5, except that (i) any reference to the
payment date in such Section shall mean December 31 of the applicable calendar
year for purposes of this Section, and (ii) adjustments to the After-Tax Stock
Account shall be made on an after-tax basis.  Such adjustments shall be referred
to as “Book Value Adjustments.”

 

9.10         In addition to any fees paid to a Director’s Grantor Trust under
Section 9.2 during the year, the Company shall also make a payment to a
Director’s Grantor Trust (a “Guaranteed Rate Payment”) for each year in which
the Grantor Trust is in effect.  The Guaranteed Rate Payment shall equal the
excess, if any, of the Director’s Net Interest Accrual (as defined below) over
the net earnings of the Director’s deferred account maintained under the
Director’s Grantor Trust for the year, and shall be paid within the thirty (30)
days beginning April 1 of the following calendar year.  A Director’s Net
Interest Accrual for a year is an amount equal to the After-Tax Interest
credited to the Director’s After-Tax Fee Account for that year in accordance
with Section 9.8(b).

 

9.11         In addition to the fees paid under Section 9.2 during the year and
the Guaranteed Rate Payment described above, the Company shall also make a
payment to a Director’s Grantor

 

13

--------------------------------------------------------------------------------


 

Trust (a “Guaranteed Principal Payment”) for each year in which the Grantor
Trust is in effect, to be credited to the stock account maintained thereunder. 
The “Guaranteed Principal Payment” shall equal the excess, if any, of 75 percent
of the balance of the Director’s After-Tax Stock Account on December 31 over the
balance in the stock account maintained under the Director’s Grantor Trust as of
that same date. For the calendar year in which the last installment distribution
is made from the Director’s Grantor Trust (meaning, the year that is X years
following the year of the event triggering the payments, where X is the same
number of years served by the Director), the payment made under this
Section 9.11 shall equal the excess, if any, of 100 percent of the balance of
the Director’s After-Tax Stock Account over the balance in the stock account
maintained under the Director’s Grantor Trust as of that same date.  Any
Guaranteed Principal Payment required under this Section 9.11 shall be made
within the thirty (30) days beginning April 1 of the following calendar year.

 

9.12         Each Director’s Grantor Trust assets shall be invested solely in
the instruments specified by investment guidelines established by the
Committee.  Such investment guidelines, once established, may be changed by the
Committee, provided that any change shall not take effect until the year
following the year in which the change is made and provided further that the
instruments specified shall be consistent with the provisions of Section 3(b) of
the form of Grantor Trust attached hereto as Exhibit B.

 

9.13         In addition to the fees paid under Section 9.2 and the payments
provided by Section 9.10 and 9.11, each Director (or, if the Director is
deceased, the beneficiary designated under the Director’s Grantor Trust) shall
be entitled to a Tax Gross Up payment for each year in which the Grantor Trust
is in effect. The “Tax Gross Up” shall equal: (a) the amount necessary to
compensate the Director (or beneficiary) for the net increase in his or her
federal, state and local income taxes as a result of the inclusion in the
Director’s (or beneficiary’s) taxable income of the income of his or her Grantor
Trust and any Guaranteed Rate and Guaranteed Principal Payments for that year;
plus (b) an amount necessary to compensate the Director (or beneficiary) for the
net increase in the taxes described in (a) above as a result of the inclusion in
his or her taxable income of any payment made pursuant to this Section 9.13. 
Any Tax Gross-Up payments shall be made no later than the end of the calendar
year in which the Director remits the related taxes.

 

9.14         For purposes of Section 9, a Director’s federal income tax rate
shall be deemed to be the highest marginal rate of federal individual income tax
in effect in the calendar year in which a calculation under this Section is to
be made and state and local tax rates shall be deemed to be the highest marginal
rates of individual income tax in effect in the state and locality of the
Director’s residence on the date such a calculation is made, net of any federal
tax benefits without a benefit for any net capital losses. Notwithstanding the
preceding sentence, if a Director is not a citizen or resident of the United
States, his or her income tax rates shall be deemed to be the highest marginal
income tax rates actually imposed on the Director’s benefits under this Plan or
earnings under his or her Grantor Trust without a benefit for any net capital
losses.

 

9.15         If a portion of a Director’s fees have been paid to a Grantor Trust
pursuant to Section 9.2, then those fees and earnings thereon shall be paid to
him or her from the Grantor Trust in the order in which they were earned (i.e.,
the fees for the earliest year of service as a Director will be the first fees
distributed from the Grantor Trust(s), the fees for the next earliest year of
service as a Director will be paid on the anniversary of the payment of the
first

 

14

--------------------------------------------------------------------------------


 

installment, etc.)  The distribution of a Director’s fees shall continue until
all fees to which the Director is entitled to receive under the Plan shall have
been paid in accordance with the terms of the Grantor Trust(s).

 

15

--------------------------------------------------------------------------------


 

Exhibit A

 

ABBOTT LABORATORIES NON-EMPLOYEE DIRECTORS’ FEE PLAN

 

[Abbott Laboratories Non-Employee Directors’ Fee Plan, as amended, as filed as
Exhibit 10.1 to the Abbott Laboratories Current Report on Form 8-K dated
February 17, 2006.]

 

--------------------------------------------------------------------------------


 

Exhibit B

 

IRREVOCABLE GRANTOR TRUST AGREEMENT

 

THIS RESTATED AGREEMENT, made this              day of
                            , 2008, by and between                            of
                      ,                 (the “grantor”), and The Northern Trust
Company located at Chicago, Illinois, as trustee (the “trustee”),

 

WITNESSETH THAT:

 

WHEREAS, the grantor has established a trust known as the “              Grantor
Trust”, dated                              , to hold certain benefits received
by the grantor under the Abbott Laboratories Non-Employee Directors’ Fee Plan,
as it may be amended from time to time; and

 

WHEREAS, the grantor, with the consent of the administrator of the referenced
trust, desires to amend the agreement creating the referenced trust (“trust
agreement”) in many respects and believes the trust agreement, as so amended,
would be easier to understand if restated.

 

NOW, THEREFORE, the grantor amends the trust agreement by substituting for it
and all prior amendments the following provisions which set forth all of the
terms and conditions relating to the administration, investment and distribution
of the trust property after this date:

 

ARTICLE I
Introduction

 

I-1.   Name.  This agreement and the trust hereby evidenced (the “trust”) may be
referred to as the “                             Grantor Trust.”

 

I-2.  The Trust Fund.  The “trust fund” as at any date means all property then
held by the trustee under this agreement.

 

I-3. Status of the Trust.  The trust shall be irrevocable.  The trust is
intended to constitute a grantor trust under Sections 671-678 of the Internal
Revenue Code, as amended, and shall be construed accordingly.

 

I-4. The Administrator.  Abbott Laboratories (“Abbott”) shall act as the
“administrator” of the trust, and as such shall have certain powers, rights and
duties under this agreement as described below.  Abbott will certify to the
trustee from time to time the person or persons authorized to act on behalf of
Abbott as the administrator.  The trustee may rely on the latest certificate
received without further inquiry or verification.

 

I-5. Acceptance.  The trustee accepts the duties and obligations of the
“trustee” hereunder, agrees to accept funds delivered to it by the grantor or
the administrator, and agrees to hold such

 

--------------------------------------------------------------------------------


 

funds (and any proceeds from the investment of such funds) in trust in
accordance with this agreement.

 

ARTICLE II
Distribution of the Trust Fund

 

II-1.  Separate Accounts.  The administrator shall maintain two separate
accounts under the trust, a “deferred account” and a “stock account.” Funds
delivered to the trustee shall be allocated between the accounts by the trustee
as directed by the administrator.  As of the end of each calendar year, the
administrator shall charge each account with all distributions made from such
account during that year; and credit each account with its share of income and
realized gains and charge each account with its share of expenses and realized
losses for the year.  The trustee shall be required to make separate investments
of the trust fund for the accounts, and may not administer and invest all funds
delivered to it under the trust as one trust fund.

 

II-2.  Distributions Prior to the Grantor’s Death.  Principal and accumulated
income shall not be distributed from the trust prior to the grantor’s
termination of service as a Director of Abbott (the grantor’s “settlement
date”); provided that, each year the administrator may direct the trustee to
distribute to the grantor a portion of the income of the trust fund for that
year, with the balance of such income to be accumulated in the trust.  The
administrator shall inform the trustee of the grantor’s settlement date. 
Thereafter, the trustee shall distribute the trust fund to the grantor, if then
living, in a series of annual installments, commencing on the first day of the
month next following the later of the grantor’s settlement date or the date the
grantor attains age 65 years.  The administrator shall inform the trustee of the
number of installment distributions and the amount of each installment
distribution under this paragraph II-2, and the trustee shall be fully protected
in relying on such information received from the administrator.

 

II-3.  Distributions After the Grantor’s Death.  The grantor, from time to time
may name any person or persons (who may be named contingently or successively
and who may be natural persons or fiduciaries) to whom the principal of the
trust fund and all accrued or undistributed income thereof shall be distributed
in a lump sum or, if the beneficiary is the grantor’s spouse (or a trust for
which the grantor’s spouse is the sole income beneficiary), in installments, as
directed by the grantor, upon the grantor’s death.  If the grantor directs an
installment method of distribution to the spouse as beneficiary, any amounts
remaining at the death of the spouse beneficiary shall be distributed in a lump
sum to the executor or administrator of the spouse beneficiary’s estate.  If the
grantor directs an installment method of distribution to a trust for which the
grantor’s spouse is the sole income beneficiary, any amounts remaining at the
death of the spouse shall be distributed in a lump sum to such trust.  Despite
the foregoing, if (i) the beneficiary is a trust for which the grantor’s spouse
is the sole income beneficiary, (ii) payments are being made pursuant to this
paragraph II-3 other than in a lump sum and (iii) income earned by the trust
fund for the year exceeds the amount of the annual installment payment, then
such trust may elect to withdraw such excess income by written notice to the
trustee.  Each designation shall revoke all prior designations, shall be in
writing and shall be effective only when filed by the grantor with the
administrator during the grantor’s lifetime.  If the grantor fails to direct a
method of distribution, the distribution shall be made in a lump sum.  If the
grantor fails to designate a beneficiary as provided above, then on the
grantor’s death, the trustee shall

 

2

--------------------------------------------------------------------------------


 

distribute the balance of the trust fund in a lump sum to the executor or
administrator of the grantor’s estate.

 

II-4.  Facility of Payment.  When a person entitled to a distribution hereunder
is under legal disability, or, in the trustee’s opinion, is in any way
incapacitated so as to be unable to manage his or her financial affairs, the
trustee may make such distribution to such person’s legal representative, or to
a relative or friend of such person for such person’s benefit.  Any distribution
made in accordance with the preceding sentence shall be a full and complete
discharge of any liability for such distribution hereunder.

 

II-5.  Perpetuities.  Notwithstanding any other provisions of this agreement, on
the day next preceding the end of 21 years after the death of the last to die of
the grantor and the grantor’s descendants living on the date of this instrument,
the trustee shall immediately distribute any remaining balance in the trust to
the beneficiaries then entitled to distributions hereunder.

 

ARTICLE III
Management of the Trust Fund

 

III-1.  General Powers.  The trustee shall, with respect to the trust fund, have
the following powers, rights and duties in addition to those provided elsewhere
in this agreement or by law:

 

(a)           Subject to the limitations of subparagraph (b) next below, to
sell, contract to sell, purchase, grant or exercise options to purchase, and
otherwise deal with all assets of the trust fund, in such way, for such
considerations, and on such terms and conditions as the trustee decides.

 

(b)          To retain in cash such amounts as the trustee considers advisable;
and to invest and reinvest the balance of the trust fund, without distinction
between principal and income, in common stock of Abbott Laboratories, or in
obligations of the United States Government and its agencies or which are backed
by the full faith and credit of the United States Government or in any mutual
fund, common trust fund or collective investment fund which invests solely in
such obligations; and any such investment made or retained by the trustee in
good faith shall be proper despite any resulting risk or lack of diversification
or marketability.

 

(c)           To deposit cash in any depositary (including the banking
department of the bank acting as trustee) without liability for interest, and to
invest cash in savings accounts or time certificates of deposit bearing a
reasonable rate of interest in any such depositary.

 

(d)           To invest, subject to the limitations of subparagraph (b) above,
in any common or commingled trust fund or funds maintained or administered by
the trustee solely for the investment of trust funds.

 

(e)           To borrow from anyone, with the administrator’s approval, such sum
or sums from time to time as the trustee considers desirable to carry out this
trust, and to mortgage or pledge all or part of the trust fund as security.

 

3

--------------------------------------------------------------------------------


 

(f)            To retain any funds or property subject to any dispute without
liability for interest and to decline to make payment or delivery thereof until
final adjudication by a court of competent jurisdiction or until an appropriate
release is obtained.

 

(g)           To begin, maintain or defend any litigation necessary in
connection with the administration of this trust, except that the trustee shall
not be obliged or required to do so unless indemnified to the trustee’s
satisfaction.

 

(h)           To compromise, contest, settle or abandon claims or demands.

 

(i)            To give proxies to vote stocks and other voting securities, to
join in or oppose (alone or jointly with others) voting trusts, mergers,
consolidations, foreclosures, reorganizations, liquidations, or other changes in
the financial structure of any corporation, and to exercise or sell stock
subscription or conversion rights.

 

(j)            To hold securities or other property in the name of a nominee, in
a depositary, or in any other way, with or without disclosing the trust
relationship.

 

(k)           To divide or distribute the trust fund in undivided interests or
wholly or partly in kind.

 

(l)            To pay any tax imposed on or with respect to the trust; to defer
making payment of any such tax if it is indemnified to its satisfaction in the
premises; and to require before making any payment such release or other
document from any lawful taxing authority and such indemnity from the intended
payee as the trustee considers necessary for its Protection.

 

(m)          To deal without restriction with the legal representative of the
grantor’s estate or the trustee or other legal representative of any trust
created by the grantor or a trust or estate in which a beneficiary has an
interest, even though the trustee, individually, shall be acting in such other
capacity, without liability for any loss that may result.

 

(n)           To appoint or remove by written instrument any bank or corporation
qualified to act as successor trustee, wherever located, as special trustee as
to part or all of the trust fund, including property as to which the trustee
does not act, and such special trustee, except as specifically limited or
provided by this or the appointing instrument, shall have all of the rights,
titles, powers, duties, discretions and immunities of the trustee, without
liability for any action taken or omitted to be taken under this or the
appointing instrument.

 

(o)           To appoint or remove by written instrument any bank, wherever
located, as custodian of part or all of the trust fund, and each such custodian
shall have such rights, powers, duties and discretions as are delegated to it by
the trustee.

 

(p)           To employ agents, attorneys, accountants or other persons, and to
delegate to them such powers as the trustee considers desirable, and the trustee
shall be

 

4

--------------------------------------------------------------------------------


 

protected in acting or refraining from acting on the advice of persons so
employed without court action.

 

(q)           To perform any and all other acts which in the trustee’s judgment
are appropriate for the proper management, investment and distribution of the
trust fund.

 

III-2.  Principal and Income.  Any income earned on the trust fund, which is not
distributed as provided in Article II shall be accumulated and from time to time
added to the principal of the trust.  The grantor’s interest in the trust shall
include all assets or other property held by the trustee hereunder, including
principal and accumulated income.

 

III-3.  Statements.  The trustee shall prepare and deliver monthly to the
administrator and annually to the grantor, if then living, otherwise to each
beneficiary then entitled to distributions under this agreement, a statement (or
series of statements) setting forth (or which taken together set forth) all
investments, receipts, disbursements and other transactions effected by the
trustee during the reporting period; and showing the trust fund and the value
thereof at the end of such period.

 

III-4.  Compensation and Expenses.  All reasonable costs, charges and expenses
incurred in the administration of this trust, including compensation to the
trustee, any compensation to agents, attorneys, accountants and other persons
employed by the trustee, and expenses incurred in connection with the sale,
investment and reinvestment of the trust fund shall be paid from the trust fund.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV
General Provisions

 

IV-1.  Interests Not Transferable.  The interests of the grantor or other
persons entitled to distributions hereunder are not subject to their debts or
other obligations and may not be voluntarily or involuntarily sold, transferred,
alienated, assigned or encumbered.

 

IV-2.   Disagreement as to Acts.  If there is a disagreement between the trustee
and anyone as to any act or transaction reported in any accounting, the trustee
shall have the right to a settlement of its account by any proper court.

 

IV-3.  Trustee’s Obligations.  No power, duty or responsibility is imposed on
the trustee except as set forth in this agreement.  The trustee is not obliged
to determine whether funds delivered to or distributions from the trust are
proper under the trust, or whether any tax is due or payable as a result of any
such delivery or distribution.  The trustee shall be protected in making any
distribution from the trust as directed pursuant to Article II without inquiring
as to whether the distributee is entitled thereto; and the trustee shall not be
liable for any distribution made in good faith without written notice or
knowledge that the distribution is not proper under the terms of this agreement.

 

IV-4.  Good Faith Actions.  The trustee’s exercise or non-exercise of its powers
and discretions in good faith shall be conclusive on all persons.  No one shall
be obliged to see to the application of any money paid or property delivered to
the trustee.  The certificate of the trustee that it is acting according to this
agreement will fully protect all persons dealing with the trustee.

 

IV-5.  Waiver of Notice.  Any notice required under this agreement may be waived
by the person entitled to such notice.

 

IV-6.  Controlling Law.  The laws of the State of Illinois shall govern the
interpretation and validity of the provisions of this agreement and all
questions relating to the management, administration, investment and
distribution of the trust hereby created.

 

IV-7.  Successors.  This agreement shall be binding on all persons entitled to
distributions hereunder and their respective heirs and legal representatives,
and on the trustee and its successors.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V
Changes in Trustee

 

V-1.  Resignation or Removal of Trustee.  The trustee may resign at any time by
giving thirty days’ advance written notice to the administrator and the
grantor.  The administrator may remove a trustee by written notice to the
trustee and the grantor.

 

V-2.  Appointment of Successor Trustee.  The administrator shall fill any
vacancy in the office of trustee as soon as practicable by written notice to the
successor trustee; and shall give prompt written notice thereof to the grantor,
if then living, otherwise to each beneficiary then entitled to payments or
distributions under this agreement.  A successor trustee shall be a bank (as
defined in Section 581 of the Internal Revenue Code, as amended).

 

V-3.  Duties of Resigning or Removed Trustee and of Successor Trustee.  A
trustee that resigns or is removed shall furnish promptly to the administrator
and the successor trustee an account of its administration of the trust from the
date of its last account.  Each successor trustee shall succeed to the title to
the trust fund vested in its predecessor without the signing or filing of any
instrument, but each predecessor trustee shall execute all documents and do all
acts necessary to vest such title of record in the successor trustee.  Each
successor trustee shall have all the powers conferred by this agreement as if
originally named trustee.  No successor trustee shall be personally liable for
any act or failure to act of a predecessor trustee.  With the approval of the
administrator, a successor trustee may accept the account furnished and the
property delivered by a predecessor trustee without incurring any liability for
so doing, and such acceptance will be complete discharge to the predecessor
trustee.

 

ARTICLE VI
Amendment and Termination

 

VI-1.  Amendment.  With the consent of the administrator, this trust may be
amended from time to time by the grantor, if then living, otherwise by a
majority of the beneficiaries then entitled to payments or distributions
hereunder, except as follows:

 

(a)           The duties and liabilities of the trustee cannot be changed
substantially without its consent.

 

(b)  This trust may not be amended so as to make the trust revocable.

 

VI-2.  Termination.  This trust shall not terminate, and all rights, titles,
powers, duties, discretions and immunities imposed on or reserved to the
trustee, the administrator, the grantor and the beneficiaries shall continue in
effect, until all assets of the trust have been distributed by the trustee as
provided in Article II.

 

*                              *                              *

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the grantor has executed this amending instrument as of the
day and year first above written.

 

 

 

 

 

Grantor

 

The undersigned, as trustee, acknowledges receipt of the foregoing amending
instrument as of the day and year first above written.

 

 

 

The Northern Trust Company as Trustee

 

 

 

 

 

By

 

 

 

 

 

 

Its

 

 

The undersigned, as a duly authorized representative of the administrator of the
trust, hereby consents to the foregoing amending instrument as of the day and
year first above written.

 

 

 

Abbott Laboratories

 

 

 

 

 

By

 

 

 

 

 

 

Its

 

 

8

--------------------------------------------------------------------------------
